           Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 1 of 7


                                                                                             FILED
                                                                                     U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                                   DEC 11 2020
                                EAS'fEltN DIVISION
                                      ~l
Michael Gaston


V.                           Case No. J{: ;l.0-£V..J'-t5(--;J1Vl



Coca Cola Bottling Company                                                   DEFENDANTS
                                      This case assigned to District Judge     t')/IOllilj
                                      and to Magistrate Judge        VR!pt..
                                        COMPLAINT
     1. The court's jurisdiction is pursuant to 28 U.S.C. § 1343 and 42 U.S.C. §

2000(e) et seq. Relief is sought pursuant to the provisions of 42 U.S.C. §§ 1981, 1983

and 2000(e) et seq.

     2. Each party is resident in Pulaski County, Arkansas Venue in this court is

therefore proper.

     3. The plaintiff Michael Gaston is a United States citizen of African American

descent.

     4. Defendant Pulaski is an employer as described by 42 U.S.C. 2000(e) et seq.

                                              FACTS

     5. During 2019 and 2020, plaintiff supervised several employees at the Coco

        Cola Bottling Company.

     6. Plaintiff evaluated employees and issued performance evaluations.

     7. His supervisor asked changed him to change the evaluations several times

        Plaintiff refused to do so.

                                                1
      Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 2 of 7




8. Plaintiff then learned that his supervisor changed the evaluations that he

   gave and he logged into the office system and changed them back.

9. He was again instructed to change the evaluations back and refused to do so.

10. Plaintiff was then terminated for his refusal to change the evaluation scores

   back.

11.Plaintiffwas terminated for this behavior. The reason given was that

   plaintiff was insubordinate.

12. This reason is pretextural. The pretext is shown by most of his employees

   race being black.

13.Plaintiffwas doing his job as he knew to do.

14. Notwithstanding plaintiffs good faith reasons for his evaluations plaintiff

   was terminated due to his race.

15. Plaintiff, by the foregoing allegations, has established a prima facie of

   employment discrimination due to race.

16. Plaintiff has established a prima facie of employment discrimination due to

   race prohibited by the Civil Rights statutes.

17. Plaintiff brings this action because he has no adequate alternative recourse

   at law whereby he may enforce his well-known and well-established rights to

   be free from employment discrimination due to race

18. Plaintiff filed a timely complaint of employment discrimination due to race

   and gender with the United States Equal Opportunity Commission (EEOC).




                                        2
   Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 3 of 7




He received Notice of Rights to Sue on his complaint. See Exhibit 1. This

complaint is being filed within ninety (90) days of such receipt.

WHEREFORE, plaintiff seeks reinstatement and backpay and front pay,

attorneys fees and all other just and proper relief.          ~

                                               Res e     lly submit   , ,:
                                                       V                     ~--------
                                               Lawrence A. Walker AB#12042
                                               1723 Broadway
                                               Little Rock, AR 72206
                                               501-374-3758
                                               501-374-4187 fax
                                               lwalker@jwwlawfirm.com




                                     3
        Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 4 of 7




               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                              Little Rock Area Office
                                                                                 820 Louisiana St., Suite 200
                                                                                      Little Rock, AR 72201
                                                                     Little Rock Direct Dial: (SOI) 324-S060
                                                                     Writer's Email chris.stafford@eeoc.gov
                                                                                        FAX (SOI) 324-S99I
 Michael H. Gatson
 4415 Aspen Drive
 N Little Rock, AR 72118

                                                                 Date: 09/03/2020

 Re: Charge # 493-2020-01440; Gatson v Arkansas Military Department

 Dear Mr. Gatson:

The enclosed Notice terminates the processing of your charge and gives notice of your right to
sue within 90 days. On or about 8/25/2020, a copy of the Respondent's position statement was
sent to you electronically. After receiving your response, all evidence collected during the
investigation was thoroughly reviewed. The investigation revealed the following facts:

You alleged you were subjected to different terms and conditions of employment and discharged
because of your race (Black) in violation of Title VII of the Civil Rights Act of 1964, as amended;
and because of your age (64) in violation of the Age Discrimination in Employment Act of 1967,
as amended.

Investigation revealed you were discharged following failure to follow directives or
insubordination. While you alleged other similarly situated employees likewise did not follow
directives, those employees did not repeatedly refuse directives, nor did not enter the employer's
HR system to alter documents after direction not to do so. There is insufficient evidence showing
a causal nexus between your race or age and your employment discharge. Based on its
investigation, the Commission was unable to conclude a there was a violation of EEOC enforced
statutes.

No further action will be taken by this office regarding your charge of discrimination. The
Director's determination in this matter is enclosed. This detennination concludes the processing
of the charge by the EEOC, but does not affect your right to sue on your own behalf. You may
pursue the matter by filing in Federal District Court as explained in the Dismissal and Notice of
Rights.

· Sincerely,

{JJ,ri4St41-(
Chris Stafford
Federal Investigator

Enclosure: Dismissal and Notice of Rights
                         Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 5 of 7
 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:    Michael H. Gatson                                                                From:    Little Rock Area Office
       4415 Aspen Drive                                                                          820 Louisiana
       N Little Rock, AR 72118                                                                   Suite 200
                                                                                                 Little Rock, AR 72201



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a}J
 EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                 Chris E. Stafford,
493-2020-01440                                   Investigator                                                          (501) 324-5812
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Y~ur allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     09/03/2020

Enclosures(s)                                                                                                                (Date Mailed)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
cc:
            Melissa M. Butler
            EEO/Grievance Officer
            DEPT OF THE MILITARY
            Camp Joseph T Robinson
            Bldg 4201 Box 28
            Camp Robinson, AR 72199
                      Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 6 of 7
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY"REPRESENTATION                   --   Title VII; the ADA or·GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                 Case 4:20-cv-01451-JM Document 1 Filed 12/11/20 Page 7 of 7




Enclosures(s)


cc:
      Bilenda Harris-Ritter
      Arkansas Department of the Military
      Camp Joseph T Robinson
      Camp Robinson, AR 72199
